PER CURIAM.
Upon consideration of the appellant’s motion for rehearing, rehearing en banc, and motion to declare the issue of extreme importance, which the Court treats as a response to its order of April 9, 2003, the Court has determined that it lacks jurisdiction to review the decision of the Department of Corrections. See § 120.81(3)(a), Fla. Stat. (2001); see also Sheley v. Florida Parole Comm’n, 703 So.2d 1202,1205 (Fla. 1st DCA 1997); Sheley v. Florida Parole Comm’n, 720 So.2d 216, 217 (Fla.1998). Accordingly, the appeal is hereby dismissed.
ERVIN, KAHN and HAWKES, JJ., concur.